IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,315-01


EX PARTE RENE ROJAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10-CR-0494-A IN THE 28TH DISTRICT COURT

FROM NUECES COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was charged in a five count
indictment. Three counts alleged aggravated assault, and two counts alleged deadly conduct. A jury
did not convict Applicant of any of the aggravated assault counts, but it did convict him in two of
these counts of lesser-included misdemeanors. It acquitted him entirely of the third aggravated
assault count. The jury also found Applicant guilty of a lesser included misdemeanor in one of the
deadly conduct counts. It did convict Applicant of the other deadly conduct count, and the trial court
assessed a ten year sentence. There was no direct appeal.
	Applicant challenges the convictions, primarily alleging that the prosecution used perjured
testimony to prove his guilt. The trial court has entered findings of fact indicating the claims lack
merit, and this Court agrees with the trial court after an independent review of the record. Applicant,
however, raises his claims in a writ application made pursuant to Article 11.07 of the Code of
Criminal Procedure, and such an application may only seek relief from a felony judgment. Tex.
Code Crim. Proc. art. 11.07 §§ 1, 3. Accordingly, this Court orders that Applicant's claims for
relief concerning his felony conviction for deadly conduct are denied. Applicant's claims concerning
the misdemeanor convictions are dismissed. See id.; Tex. Code Crim. Proc. art. 11.09. 
Filed: November 7, 2012
Do not publish